BELCHER, Judge.
*261The conviction is for the possession of heroin; the punishment, twenty years and one day.
Five officers of the City of Houston Police Department went to the apartment of the appellant to execute a search warrant on October 3, 1960. After entering the apartment, they went to the bedroom where they saw the appellant and a female, Mabel Elizabeth Wells. They also noticed a plastic vial on top of the headboard of the bed, and, when the appellant reached for the vial, Officer Chavez quickly moved to him and took possession of the vial. The vial contained 23 capsules and 14 tablets. The officers also found several cellophane papers which they identified as being paper in which heroin is commonly wrapped.
Proof was offered that an analysis made by a chemist showed that each of the capsules contained heroin, four of the tablets contained dilaudid, and ten tablets contained amidone.
The appellant did not testify but called one witness, Mabel Elizabeth Wells. She testified that at the time the officers entered the apartment the appellant was asleep, and it was she who reached for the vial on the headboard of the bed; that the vial did not belong to the appellant, and he did not know it was there. She further testified that another female, whose name she did not know, had left the vial and she was keeping it for her.
There are no formal bills. No brief has been filed on behalf of the appellant.
The evidence is sufficient to support the conviction and, no error appearing, the judgment is affirmed.
Opinion approved by the Court.